         Case 2:19-cr-00028-KS-MTP Document 121 Filed 07/10/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                            CRIMINAL NO. 2:19cr28-KS-MTP

THOMAS EDWARD STURDAVANT, M.D.

                               FINAL ORDER OF FORFEITURE

         Before the Court, is the United States of America’s Motion for a Final Order of Forfeiture

[115].    Having reviewed said motion, the Court finds that it is well taken and should be

GRANTED. In support of its ORDER, the Court finds as follows:

         On November 21, 2019, this Court entered an Agreed Preliminary Order of Forfeiture

ordering Defendant THOMAS EDWARD STURDAVANT, M.D. to forfeit a $160,000.00

money judgment; and

         No ancillary hearing is required since the forfeiture provides for a money judgment; and

         The Court finds that defendant had an interest in the property that is subject to forfeiture

pursuant to 18 U.S.C. ' 981(a)(1)(C) and 28 U.S.C. § 2461(c);

         NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that a

$160,000.00 money judgment, is hereby forfeited to the United States of America pursuant to 18

U.S.C. ' 981(a)(1)(C) and 28 U.S.C. § 2461(c);

         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and

interest to the property described above is hereby condemned, forfeited and vested in the United

States of America, and shall be disposed of according to law; and

         IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order; and
         Case 2:19-cr-00028-KS-MTP Document 121 Filed 07/10/20 Page 2 of 2




         IT IS FURTHER ORDERED that this order will be enrolled in all appropriate Judgment

Rolls.

         SO ORDERED, this, the __10th__ day of ___July_____________, 2020.



                                                    s/Keith Starrett
                                                  UNITED STATES DISTRICT JUDGE




                                              2
